Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 12, 2017.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-17-00940-CR



                      IN RE RAMON TORRES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1541830

                        MEMORANDUM OPINION

      On December 4, 2017, relator Ramon Torres filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Denise Collins, presiding judge of the 208th District Court of Harris
County, to enter a dismissal of the indictment against him for aggravated sexual
assault.
      Relator states that the trial court has failed to act on his request to dismiss his
indictment. To be entitled to mandamus relief, a relator must show (1) that the
relator has no adequate remedy at law for obtaining the relief the relator seeks; and
(2) what the relator seeks to compel involves a ministerial act rather than a
discretionary act. In re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017)
(orig. proceeding). A trial court has a ministerial duty to consider and rule on
motions properly filed and pending before it, and mandamus may issue to compel
the trial court to act. In re Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th
Dist.] 2017, orig. proceeding).

      A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. Id. The trial court appointed an attorney to
represent relator in the underlying proceeding. A criminal defendant is not entitled
to hybrid representation. Robinson v. State, 240 S.W.3d 919, 222 (Tex. Crim. App.
2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). Therefore,
relator has not shown that the trial court has legal duty to rule on his motion.
Moreover, in the absence of a right to hybrid representation, relator has presented
nothing for this court’s consideration.

      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                           2